Title: Thomas Jefferson to John Clarke, 27 January 1814
From: Jefferson, Thomas
To: Clarke, John


          Sir  Monticello Jan. 27. 14.
          Your favor of Dec. 2. came to hand some time ago, and I percieve in it the proofs of a mind worthily occupied on the best interests of our common country. to carry on our war with success we want able officers, and a sufficient number of soldiers. the former, time and trial can alone give us; to procure the latter we need only the tender of sufficient inducements and the assiduous pressure of them on the proper subjects. the inducement of interest proposed by you is undoubtedly the principal one on which any reliance can be placed, and the assiduous pressure of it on the proper subjects would probably be better secured, by making it the interest and the duty of a given portion of the militia, rather than of a meer recruiting officer. whether however it is the best mode belongs to the decision of others; but satisfied that it is a good one one of the good ones, I forwarded your letter to a member of the government, who will make it a subject of consideration by those with whom the authority rests. whether the late discomfiture of Bonaparte will have the effect of shortening or lengthening our war is uncertain. it is cruel that we should have been forced to wish any success to such a destroyer of the human race. yet while it
			 was our interest, & that of humanity that he should not subdue Russia, & thus lay all Europe at his feet, it was desirable to us that he should so far succeed as to close the Baltic to our enemy, and force him by the pressure of internal distress, into a disposition to return to the paths of justice towards us.
			 if the French nation stand by Bonaparte, he may rally, rise again, and yet give Gr. Britain so much employment as to give time for a just settlement of our questions with her. we must patiently wait the solution of this doubt by time.
          Accept the assurances of my esteem & respect.
          Th:
            Jefferson
        